Exhibit 10.1

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of February 14, 2014, by and
between NUVILEX, INC., a Nevada corporation (the “Company”), and LINCOLN PARK
CAPITAL FUND, LLC, an Illinois limited liability company (the “Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to buy
from the Company, up to Twenty-Seven Million Dollars ($27,000,000) of the
Company's common stock, par value $0.0001 per share (the "Common Stock"). The
shares of Common Stock to be purchased hereunder (including, without limitation,
the Initial Purchase Shares (as defined herein)) are referred to herein as the
"Purchase Shares."

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1. CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a) “Accelerated Purchase Share Amount” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor on an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 300% of the number of Purchase Shares to be purchased by the Investor
pursuant to the corresponding Regular Purchase Notice for the corresponding
Regular Purchase referred to in Section 2(b) hereof (subject to the Purchase
Share limitations contained in Section 2(a) hereof) and (ii) the Accelerated
Purchase Share Percentage multiplied by the trading volume of the Common Stock
on the Principal Market during normal trading hours on the Accelerated Purchase
Date.

 

(b) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
made pursuant to Section 2(b) hereof, the Business Day immediately following the
applicable Purchase Date with respect to the corresponding Regular Purchase
referred to in Section 2(b) hereof.

 

(c) “Accelerated Purchase Notice” means, with respect to any Accelerated
Purchase made pursuant to Section 2(b) hereof, an irrevocable written notice
from the Company to the Investor directing the Investor to buy a specified
Accelerated Purchase Share Amount on the applicable Accelerated Purchase Date
pursuant to Section 2(b) hereof at the applicable Accelerated Purchase Price.

 

(d) “Accelerated Purchase Share Percentage” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, 0.30.

 

(e) “Accelerated Purchase Price” means, with respect to any particular
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of (i)
ninety-five percent (95%) of the VWAP during (A) the entire trading day on the
Accelerated Purchase Date, if the volume of shares of Common Stock traded on the
Principal Market on the Accelerated Purchase Date has not exceeded the
Accelerated Purchase Share Volume Maximum, or (B) the portion of the trading day
of the Accelerated Purchase Date (calculated starting at the beginning of normal
trading hours) until such time at which the volume of shares of Common Stock
traded on the Principal Market has exceeded the Accelerated Purchase Share
Volume Maximum or (ii) the Closing Sale Price on the Accelerated Purchase Date
(to be appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 



1

 

 

(f) “Accelerated Purchase Share Volume Maximum” means the number of shares of
Common Stock traded on the Principal Market during normal trading hours on the
Accelerated Purchase Date equal to (i) the amount of shares of Common Stock
properly directed by the Company to be purchased on the Accelerated Purchase
Notice, divided by (ii) the Accelerated Purchase Share Percentage (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split, reverse stock split or other similar transaction).

 

(g) “Available Amount” means, initially, Twenty-Seven Million Dollars
($27,000,000) in the aggregate, which amount shall be reduced by (i) the Initial
Purchase Amount upon the purchase of the Initial Purchase Shares by the Investor
on the date hereof pursuant to Section 2(a) hereof and (ii) the Purchase Amount
each time the Investor purchases shares of Common Stock (other than the Initial
Purchase Shares) pursuant to Section 2 hereof.

 

(h) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(i) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(j) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

 

(k) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
"Confidential," "Proprietary" or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party at the time of disclosure by
the disclosing party as shown by the receiving party’s files and records
immediately prior to the time of disclosure; (iv) is obtained by the receiving
party from a third party without a breach of such third party’s obligations of
confidentiality; (v) is independently developed by the receiving party without
use of or reference to the disclosing party’s Confidential Information, as shown
by documents and other competent evidence in the receiving party’s possession;
or (vi) is required by law to be disclosed by the receiving party, provided that
the receiving party gives the disclosing party prompt written notice of such
requirement prior to such disclosure and assistance in obtaining an order
protecting the information from public disclosure.

 

(l) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 



2

 

 

(m) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function.

 

(n) “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.

 

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(p) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

 

(q) “Maturity Date” means the first day of the month immediately following the
thirty (30) month anniversary of the Commencement Date.

 

(r) “PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
tenth (10th) Business Day immediately prior to the filing of any post-effective
amendment to the Registration Statement (as defined herein) or New Registration
Statement (as such term is defined in the Registration Rights Agreement), and
ending at 9:30 a.m., Eastern time, on the Business Day immediately following,
the effective date of any post-effective amendment to the Registration Statement
(as defined herein) or New Registration Statement (as such term is defined in
the Registration Rights Agreement).

 

(s) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(t) “Principal Market” means the OTCQB operated by the OTC Markets Group, Inc.
(or any nationally recognized successor thereto); provided, however, that in the
event the Company’s Common Stock is ever listed or traded on The NASDAQ Capital
Market, The NASDAQ Global Market, The NASDAQ Global Select Market, the New York
Stock Exchange, the NYSE MKT, the NYSE Arca, the OTC Bulletin Board or the OTCQX
operated by the OTC Markets Group, Inc. (or any nationally recognized successor
to any of the foregoing), then the “Principal Market” shall mean such other
market or exchange on which the Company’s Common Stock is then listed or traded.

 



3

 

 

(u) “Purchase Amount” means, with respect to any Regular Purchase or any
Accelerated Purchase made hereunder, the portion of the Available Amount to be
purchased by the Investor pursuant to Section 2 hereof.

 

(v) “Purchase Date” means, with respect to any Regular Purchase made pursuant to
Section 2(a) hereof, the Business Day on which the Investor receives by 5:00
p.m., Eastern time, of such Business Day a valid Regular Purchase Notice that
the Investor is to buy Purchase Shares pursuant to Section 2(a) hereof.

 

(w) “Purchase Price” means, with respect to any Regular Purchase made pursuant
to Section 2(a) hereof, the lower of: (i) the lowest Sale Price on the
applicable Purchase Date and (ii) the arithmetic average of the three (3) lowest
Closing Sale Prices for the Common Stock during the twelve (12) consecutive
Business Days ending on the Business Day immediately preceding such Purchase
Date (in each case, to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
that occurs on or after the date of this Agreement).

 

(x) “Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the Purchase Date.

 

(y) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

 

(z) “SEC” means the U.S. Securities and Exchange Commission.

 

(aa) “Securities” means, collectively, the Purchase Shares and the Commitment
Shares.

 

(bb) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(cc) “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

(dd) “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

(ee) “Transfer Agent” means Signature Stock Transfer, Inc., or such other Person
who is then serving as the transfer agent for the Company in respect of the
Common Stock.

 

(ff) “VWAP” means in respect of an applicable Accelerated Purchase Date, the
volume weighted average price of the Common Stock on the Principal Market, as
reported on the Principal Market.

 



4

 

 

2. PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a) Commencement of Regular Sales of Common Stock. On the date of this
Agreement, upon the satisfaction of the conditions set forth in Sections 7(I)
and 8(I) hereof, the Company shall sell to the Investor and the Investor shall
purchase 8,000,000 Purchase Shares (such initial Purchase Shares, the “Initial
Purchase Shares”) for aggregate consideration of $2,000,000 (the “Initial
Purchase Amount”). Upon the satisfaction of the conditions set forth in Sections
7(II) and 8(II) hereof (the “Commencement” and the date of satisfaction of such
conditions the “Commencement Date”) and thereafter, the Company shall have the
right, but not the obligation, to direct the Investor, by its delivery to the
Investor of a Regular Purchase Notice from time to time, to purchase up to One
Million (1,000,000) Purchase Shares (each such purchase a “Regular Purchase”),
at the Purchase Price on the Purchase Date; provided, however, that (i) the
Regular Purchase may be increased to up to One Million Two Hundred Fifty
Thousand (1,250,000) Purchase Shares, provided that the Closing Sale Price of
the Common Stock is not below $0.25 on the Purchase Date, (ii) the Regular
Purchase may be increased to up to One Million Five Hundred Thousand (1,500,000)
Purchase Shares, provided that the Closing Sale Price of the Common Stock is not
below $0.30 on the Purchase Date, and (iii) the Regular Purchase may be
increased to up to Two Million (2,000,000) Purchase Shares, provided that the
Closing Sale Price of the Common Stock is not below $0.40 on the Purchase Date
(all of which share and dollar amounts shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction); provided, further, however, that the Investor’s committed
obligation under any single Regular Purchase shall not exceed One Million
Dollars ($1,000,000). If the Company delivers any Regular Purchase Notice for a
Purchase Amount in excess of the limitations contained in the immediately
preceding sentence, such Regular Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Regular Purchase Notice exceeds the number of Purchase Shares which the Company
is permitted to include in such Purchase Notice in accordance herewith, and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Regular Purchase Notice; provided that the Investor shall remain
obligated to purchase the number of Purchase Shares which the Company is
permitted to include in such Regular Purchase Notice. The Company may deliver
multiple Regular Purchase Notices to the Investor so long as at least one (1)
Business Day has passed since the most recent Regular Purchase was completed.
Notwithstanding the foregoing, the Company shall not deliver any Regular
Purchase Notices during the PEA Period.

 

(b) Accelerated Purchases. Subject to the terms and conditions of this
Agreement, in addition to purchases of Purchase Shares as described in Section
2(a) above, the Company shall also have the right, but not the obligation, to
direct the Investor by the Company’s delivery to the Investor of an Accelerated
Purchase Notice from time to time, and the Investor thereupon shall have the
obligation, to buy Purchase Shares at the Accelerated Purchase Price on the
Accelerated Purchase Date in an amount equal to the Accelerated Purchase Share
Amount (each such purchase, an “Accelerated Purchase”). The Company may deliver
an Accelerated Purchase Notice to the Investor only on a Purchase Date on which
the Company also properly submitted a Regular Purchase Notice for a Regular
Purchase and the Closing Sale Price is not below $0.25 (to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction). If the Company delivers any Accelerated
Purchase Notice for an Accelerated Purchase Share Amount in excess of the
limitations contained in the definition of Accelerated Purchase Share Amount,
such Accelerated Purchase Notice shall be void ab initio to the extent of the
amount by which the number of Purchase Shares set forth in such Accelerated
Purchase Notice exceeds the Accelerated Purchase Share Amount which the Company
is permitted to include in such Accelerated Purchase Notice in accordance
herewith (which shall be confirmed in an Accelerated Purchase Confirmation
(defined below)), and the Investor shall have no obligation to purchase such
excess Purchase Shares in respect of such Accelerated Purchase Notice; provided
that the Investor shall remain obligated to purchase the Accelerated Purchase
Share Amount which the Company is permitted to include in such Accelerated
Purchase Notice. Upon completion of each Accelerated Purchase Date, the
Accelerated Purchase Share Amount and the applicable Accelerated Purchase Price
shall be set forth on a confirmation of the Accelerated Purchase to be provided
to the Company by the Investor (an “Accelerated Purchase Confirmation”).

 



5

 

 

(c) Payment for Purchase Shares. For each Regular Purchase, the Investor shall
pay to the Company an amount equal to the Purchase Amount with respect to such
Regular Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Investor receives
such Purchase Shares, if such Purchase Shares are received by the Investor
before 1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. For each
Accelerated Purchase, the Investor shall pay to the Company an amount equal to
the Purchase Amount with respect to such Accelerated Purchase as full payment
for such Purchase Shares via wire transfer of immediately available funds on the
third Business Day following the date that the Investor receives such Purchase
Shares. If the Company or the Transfer Agent shall fail for any reason or for no
reason to electronically transfer any Purchase Shares as DWAC Shares in respect
of a Regular Purchase or Accelerated Purchase (as applicable) within three (3)
Business Days following the receipt by the Company of the Purchase Price or
Accelerated Purchase Price, respectively, therefor in compliance with this
Section 2(c), and if on or after such Business Day the Investor purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of such Purchase Shares that the Investor
anticipated receiving from the Company in respect of such Regular Purchase or
Accelerated Purchase (as applicable), then the Company shall, within three (3)
Business Days after the Investor’s request, either (i) pay cash to the Investor
in an amount equal to the Investor’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Cover
Price”), at which point the Company’s obligation to deliver such Purchase Shares
as DWAC Shares shall terminate, or (ii) promptly honor its obligation to deliver
to the Investor such Purchase Shares as DWAC Shares and pay cash to the Investor
in an amount equal to the excess (if any) of the Cover Price over the total
Purchase Price for such Regular Purchase plus the total Accelerated Purchase
Price for such Accelerated Purchase (as applicable). The Company shall not issue
any fraction of a share of Common Stock upon any Regular Purchase or Accelerated
Purchase. If the issuance would result in the issuance of a fraction of a share
of Common Stock, the Company shall round such fraction of a share of Common
Stock up or down to the nearest whole share. All payments made under this
Agreement shall be made in lawful money of the United States of America or wire
transfer of immediately available funds to such account as the Company may from
time to time designate by written notice in accordance with the provisions of
this Agreement. Whenever any amount expressed to be due by the terms of this
Agreement is due on any day that is not a Business Day, the same shall instead
be due on the next succeeding day that is a Business Day.

 

(d) Purchase Price Floor. The Company and the Investor shall not effect any
Regular Purchase under this Agreement on any Purchase Date that the Closing Sale
Price is less than the Floor Price. "Floor Price" means $0.08, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $1.00.



6

 

 

(e) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than 24 hours) confirm
orally or in writing to the Investor the number of shares of Common Stock then
outstanding. The Investor and the Company shall each cooperate in good faith in
the determinations required hereby and the application hereof. The Investor’s
written certification to the Company of the applicability of the Beneficial
Ownership Limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.

 

3. INVESTOR'S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a) Investment Purpose.  The Investor is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other Persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Investor’s right to sell the
Securities at any time pursuant to the Registration Statement described herein
or otherwise in compliance with applicable federal and state securities
laws).  The Investor is acquiring the Securities hereunder in the ordinary
course of its business.

 

(b) Accredited Investor Status. The Investor is an "accredited investor" as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(c) Reliance on Exemptions. The Investor understands that the Securities may be
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

 

(d) Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor's right to rely on the Company's representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

 



7

 

 

(e) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of an investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f) Transfer or Sale. The Investor understands that (i) the Securities may not
be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person through whom the sale is made) may be deemed to be an underwriter
(as that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

(g) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.

 

(h) Residency. The Investor is a resident of the State of Illinois.

 

(i) No Short Selling. The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) "short sale" (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that as of the date hereof
and as of the Commencement Date:

 

(a) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any of its Subsidiaries is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth in the SEC Documents.

 



8

 

 

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares (as defined below in Section
5(e)) and the reservation for issuance and the issuance of the Purchase Shares
issuable under this Agreement, have been duly authorized by the Company's Board
of Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) this Agreement has been, and
each other Transaction Document shall be on the Commencement Date, duly executed
and delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies. The
Board of Directors of the Company has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit C attached
hereto to authorize this Agreement and the transactions contemplated hereby. The
Signing Resolutions are valid, in full force and effect and have not been
modified or supplemented in any respect. The Company has delivered to the
Investor a true and correct copy of a unanimous written consent adopting the
Signing Resolutions executed by all of the members of the Board of Directors of
the Company. Except as set forth in this Agreement, no other approvals or
consents of the Company’s Board of Directors, any authorized committee thereof,
and/or stockholders is necessary under applicable laws and the Company’s
Articles of Incorporation and/or Bylaws to authorize the execution and delivery
of this Agreement or any of the transactions contemplated hereby, including, but
not limited to, the issuance of the Commitment Shares and the issuance of the
Purchase Shares.

 

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth in the Company’s most recently filed Registration
Statement, Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as
applicable. Except as disclosed in the SEC Documents (as defined below), (i) no
shares of the Company's capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the Securities Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of the Company's Articles of Incorporation, as amended and as in
effect on the date hereof (the "Articles of Incorporation"), and the Company's
Bylaws, as amended and as in effect on the date hereof (the "Bylaws"), and
summaries of the terms of all securities convertible into or exercisable for
Common Stock, if any, and copies of any documents containing the material rights
of the holders thereof in respect thereto.

 



9

 

 

(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares (including,
without limitation, the Initial Purchase Shares) shall be validly issued, fully
paid and nonassessable and free from all taxes, liens, charges, restrictions,
rights of first refusal and preemptive rights with respect to the issue thereof,
with the holders being entitled to all rights accorded to a holder of Common
Stock. Upon issuance in accordance with the terms and conditions of this
Agreement, the Commitment Shares (as defined below in Section 5(e)) shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. 108,000,000 shares of Common Stock have
been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares. 5,062,500 shares of Common Stock have been duly
authorized and reserved for issuance as Additional Commitment Shares (as defined
below in Section 5(e)) in accordance with this Agreement.

 

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Articles of Incorporation, any Certificate
of Designations, Preferences and Rights of any outstanding series of preferred
stock of the Company or the Bylaws or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Company or any of its Subsidiaries is a party, or (iii) subject to the
Required Approvals (as defined below), result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company or any of its Subsidiaries) or by which any property
or asset of the Company or any of its Subsidiaries is bound or affected, except
in the case of conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations under clauses (ii) and (iii), which could not
reasonably be expected to result in a Material Adverse Effect. Except as
disclosed in the SEC Documents, neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Articles of Incorporation, any
Certificate of Designation, Preferences and Rights of any outstanding series of
preferred stock of the Company or Bylaws or their organizational charter or
bylaws, respectively. Except as disclosed in the SEC Documents, neither the
Company nor any of its Subsidiaries is in violation of any term of or is in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its Subsidiaries, except for possible
conflicts, defaults, terminations or amendments that could not reasonably be
expected to have a Material Adverse Effect. The business of the Company and its
Subsidiaries is not being conducted, and shall not be conducted, in violation of
any law, ordinance, regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect. The Company
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or any regulatory
or self-regulatory agency in order for it to execute, deliver or perform any of
its obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof, other than (i) as specifically contemplated by
this Agreement, (ii) as required under the Securities Act and applicable state
securities or “Blue Sky” laws, and (iii) as required under the rules and
regulations of the Principal Market in connection with the transactions
contemplated hereby (collectively, the “Required Approvals”), each of which has
been, or (if not required to have been obtained or made on or prior to the date
of this Agreement), shall be, timely obtained or made prior to the Commencement
Date. Except as set forth elsewhere in this Agreement, all consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall be obtained or effected on or
prior to the Commencement Date. Since one year prior to the date hereof, the
Company has not received nor delivered any notices or correspondence from or to
the Principal Market. The Principal Market has not commenced any delisting
proceedings against the Company.

 



10

 

 

(f) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension.  As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing.  Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. The Company has delivered or made available to the Investor true
and complete copies of all comment letters and substantive correspondence
received by the Company from the SEC during the 12 months immediately preceding
the date hereof, together with all written responses of the Company thereto in
the form such responses were filed with the SEC. There are no outstanding or
unresolved comments or undertakings in such comment letters received by the
Company from the SEC. To the knowledge of the Company, the SEC has not commenced
any enforcement proceedings against the Company or any of its Subsidiaries.

 

(g) Absence of Certain Changes. Except as disclosed in the SEC Documents, since
April 30, 2013, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h) Absence of Litigation. Except as disclosed in the SEC Documents, there is no
action, suit, proceeding, inquiry or investigation before or by any court,
public board, government agency, self-regulatory organization or body pending
or, to the knowledge of the Company or any of its Subsidiaries, threatened
against or affecting the Company, the Common Stock or any of the Company's or
its Subsidiaries' officers or directors in their capacities as such, which
would, if there were an unfavorable decision, reasonably be expected to have a
Material Adverse Effect.

 

(i) Acknowledgment Regarding Investor's Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor's purchase of the Securities. The Company
further represents to the Investor that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 



11

 

 

(j) No General Solicitation; No Integrated Offering. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Securities. Neither the Company, nor or any of its affiliates, nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the offer and sale of any of
the Securities under the Securities Act, whether through integration with prior
offerings or otherwise, or cause this offering of the Securities to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Principal Market.

 

(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess (or can acquire on reasonable terms) adequate rights or licenses to use
all material trademarks, trade names, service marks, service mark registrations,
service names, patents, patent rights, copyrights, inventions, licenses and
other similar intellectual property currently employed by them in connection
with the business currently operated by them that are necessary for use in the
conduct of their respective businesses as described in the SEC Documents and
which the failure to so have would not reasonably be expected to have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). To the
knowledge of the Company, all such Intellectual Property Rights owned by the
Company or any Subsidiary are enforceable and there is no existing infringement
by another Person of any of the Intellectual Property Rights owned by the
Company or any Subsidiary. Except as set forth in the SEC Documents, there are
no actions, suits or judicial proceedings pending, or to the Company’s knowledge
threatened, relating to patents or proprietary information to which the Company
or any of its Subsidiaries is a party or of which any property of the Company or
any of its Subsidiaries is subject, and neither the Company nor any of its
Subsidiaries has received any written notice or is otherwise aware of any
infringement of or conflict with asserted rights of any other Person with
respect to any Intellectual Property Rights owned by the Company or any
Subsidiary, or of any facts or circumstances which could render any Intellectual
Property Rights owned by the Company or any Subsidiary invalid or inadequate to
protect the interest of the Company and its Subsidiaries therein, and which
infringement or conflict (if the subject of any unfavorable decision, ruling or
finding) or invalidity or inadequacy, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 



12

 

 

(m) Title. The Company and the Subsidiaries have good and marketable title in
fee simple to all real property owned by them and valid title in all personal
property owned by them described in the SEC Documents that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
liens, encumbrances and defects (collectively, “Liens”), except for Liens that
are not reasonably likely to result in a Material Adverse Effect. Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance (with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries).

 

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

 

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

(p) Tax Status. The Company and each of its Subsidiaries has made or filed (or
requested valid extensions of) all federal and state income and all other
material tax returns, reports and declarations required by any jurisdiction to
which it is subject (unless and only to the extent that the Company and each of
its Subsidiaries has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported taxes) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith and has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(q) Transactions With Affiliates.  Except as set forth in the SEC Documents,
none of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

 



13

 

 

(r) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation or
the laws of the state of its incorporation which is or could become applicable
to the Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company's issuance of the Securities and the
Investor's ownership of the Securities.

 

(s)  Disclosure.  Except with respect to the material terms and conditions of
the transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents.   The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company.  All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading.  The Company acknowledges
and agrees that the Investor neither makes nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

 

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended, except in the case of clauses (i), (ii), (iii), and (iv) above,
where the failure to so comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

(u) DTC Eligibility. From and after the Commencement Date, the Company, through
the Transfer Agent, shall participate in the DTC Fast Automated Securities
Transfer (FAST) Program and the Common Stock shall be transferred electronically
to third parties via the DTC Fast Automated Securities Transfer (FAST) Program.

 

(v) Sarbanes-Oxley. The Company is in compliance with all provisions of the
Sarbanes-Oxley Act of 2002, as amended, which are applicable to it as of the
date hereof, except where the failure to be in compliance is not reasonably
likely to result in a Material Adverse Effect.

 

(w) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Investor shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees that may be due in connection with the
transactions contemplated by the Transaction Documents.

 



14

 

 

(x) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(y) Listing and Maintenance Requirements. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from any Person to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents, the Company is in compliance
with all such listing and maintenance requirements.

 

(z) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

 

(aa) No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(bb) Shell Company Status. The Company is not currently, and within the past
three years has not been, an issuer identified in Rule 144(i)(1) under the
Securities Act.

 

(cc) No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering contemplated hereby, any beneficial owner
of 20% or more of the Company's outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in Rule
405 under the Securities Act) connected with the Company in any capacity at the
time of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.

 

5. COVENANTS.

 

(a) Filing of Current Report and Registration Statement. The Company agrees that
it shall, within the time required under the Exchange Act, file with the SEC a
report on Form 8-K relating to the transactions contemplated by, and describing
the material terms and conditions of, the Transaction Documents (the “Current
Report”). The Company shall also file with the SEC, within forty-five (45)
calendar days from the date hereof, a new registration statement (the
“Registration Statement”) covering only the resale of the Purchase Shares
(including, without limitation, all of the Initial Purchase Shares) and the
Commitment Shares (including, without limitation, all of the Initial Commitment
Shares) in accordance with the terms of the Registration Rights Agreement
between the Company and the Investor, dated as of the date hereof (the
“Registration Rights Agreement”). The Company shall permit the Investor to
review and comment upon the final pre-filing draft version of the Current Report
at least two (2) Business Days prior to its filing with the SEC, and the Company
shall give due consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Business Day from the date the Investor
receives it from the Company.

 



15

 

 

(b) Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance of the Commitment Shares and the sale of the Purchase Shares to the
Investor under this Agreement and (ii) any subsequent resale of all Commitment
Shares and all Purchase Shares by the Investor, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Investor from time to time, and shall provide
evidence of any such action so taken to the Investor.

 

(c) Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall maintain, so long as any shares
of Common Stock shall be so listed, such listing of all such Securities from
time to time issuable hereunder. The Company shall maintain the listing of the
Common Stock on the Principal Market and shall comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from any Person
regarding the continued eligibility of the Common Stock for listing on the
Principal Market; provided, however, that the Company shall not be required to
provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC under the Exchange Act (including on Form 8-K) or the Securities
Act. The Company shall pay all fees and expenses in connection with satisfying
its obligations under this Section 5(c). The Company shall pay all fees to DTC
required to be paid and shall take all other necessary actions so that the
Company, through the Transfer Agent, is eligible to participate in DTC’s Fast
Automated Securities Transfer (FAST) Program and to ensure that its Common Stock
can be transferred electronically as DWAC Shares on or prior to the Commencement
Date.

 

(d) Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e) Issuance of Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause to be issued to the
Investor a total of 10,125,000 shares of Common Stock (collectively, the
“Commitment Shares”) at such times and in the manner set forth in this Section
5(e). Immediately upon the execution of this Agreement, the Company shall cause
to be issued to the Investor 5,062,500 shares of Common Stock (the “Initial
Commitment Shares”) and shall deliver to the Transfer Agent the Irrevocable
Transfer Agent Instructions with respect to the issuance of the Initial
Commitment Shares. The Company shall cause to be issued to the Investor
5,062,500 shares of Common Stock (the “Additional Commitment Shares”), as
follows: (i) if the Registration Statement is not declared effective by the SEC
within 270 days from the date of this Agreement, the Company shall cause to be
issued to the Investor all of the Additional Commitment Shares not later than
two (2) Business Days after the date that is 270 days after the date of this
Agreement, and (ii) if the Registration Statement is declared effective by the
SEC within 270 days from the date of this Agreement, then, in connection with
each purchase of Purchase Shares hereunder, the Company shall issue to the
Investor a number of shares of Common Stock equal to the product of (x)
5,062,500 and (y) the Purchase Amount Fraction. The “Purchase Amount Fraction”
shall mean a fraction, the numerator of which is the Purchase Amount purchased
by the Investor with respect to such purchase of Purchase Shares, excluding the
Initial Purchase Shares, and the denominator of which is Twenty-Five Million
Dollars ($25,000,000). The Additional Commitment Shares shall be equitably
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction. For the avoidance of doubt, (1) all of the
Initial Commitment Shares shall be fully earned as of the date of this
Agreement, whether or not the Commencement shall occur or any Purchase Shares
are purchased by the Investor under this Agreement and irrespective of any
subsequent termination of this Agreement and (2) all of the Additional
Commitment Shares shall be fully earned as of the date of their issuance
pursuant to this Agreement, whether or not the Commencement shall occur or any
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any subsequent termination of this Agreement.

 



16

 

 

 

(f) Due Diligence; Non-Public Information. The Investor shall have the right,
from time to time as the Investor may reasonably deem appropriate, to perform
reasonable due diligence on the Company during normal business hours. The
Company and its officers and employees shall provide information and reasonably
cooperate with the Investor in connection with any reasonable request by the
Investor related to the Investor's due diligence of the Company. Each party
hereto agrees not to disclose any Confidential Information of the other party to
any third party and shall not use the Confidential Information for any purpose
other than in connection with, or in furtherance of, the transactions
contemplated hereby. Each party hereto acknowledges that the Confidential
Information shall remain the property of the disclosing party and agrees that it
shall take all reasonable measures to protect the secrecy of any Confidential
Information disclosed by the other party. The Company confirms that neither it
nor any other Person acting on its behalf shall provide the Investor or its
agents or counsel with any information that constitutes or might constitute
material, non-public information, unless a simultaneous public announcement
thereof is made by the Company in the manner contemplated by Regulation FD. In
the event of a breach of the foregoing covenant by the Company or any Person
acting on its behalf (as determined in the reasonable good faith judgment of the
Investor), in addition to any other remedy provided herein or in the other
Transaction Documents, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information, the Company shall have at least 24 hours to publicly
disclose such material, non-public information prior to any such disclosure by
the Investor, and the Company shall have failed to publicly disclose such
material, non-public information within such time period. The Investor shall not
have any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure. The Company understands and confirms that the Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.

 

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase and Accelerated Purchase or shall use
such other method, reasonably satisfactory to the Investor and the Company.

 

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

 



17

 

 

(i) Use of Proceeds. The Company will use the net proceeds from the offering
only for working capital and general corporate purposes, and the net proceeds
from the offering shall not be used for the satisfaction of any portion of the
Company’s debt (other than payment of trade payables in the ordinary course of
the Company’s business and prior practices).

 

(j) Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares and the Commitment Shares to the Investor
in accordance with the terms of the Transaction Documents.

 

(k) Integration. From and after the date of this Agreement, neither the Company,
nor or any of its affiliates will, and the Company shall use its reasonable best
efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would require registration of the
offer and sale of any of the Securities under the Securities Act.

 

(l) No Variable Rate Transactions. From the date of this Agreement until the
Maturity Date, the Company shall be prohibited from (i) effecting or entering
into an agreement to effect any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents for cash consideration
(or a combination of units thereof) involving a Variable Rate Transaction, other
than in connection with an Exempt Issuance, and (ii) effecting or entering into
an agreement to effect any “equity line of credit”, “at-the-market offering” or
other continuous offering or similar offering of Common Stock or Common Stock
Equivalents, whereby the Company may sell Common Stock or Common Stock
Equivalents at a future determined price.  “Common Stock Equivalents” means any
securities of the Company or its Subsidiaries which entitle the holder thereof
to acquire at any time shares of Common Stock, including, without limitation,
any debt, preferred stock, rights, options, warrants or other instrument that is
at any time convertible into or exercisable or exchangeable for, or otherwise
entitles the holder thereof to receive, shares of Common Stock. “Variable Rate
Transaction” means a transaction in which the Company issues or sells any debt
or equity securities that are convertible into, exchangeable or exercisable for,
or include the right to receive additional shares of Common Stock either (i) at
a conversion price, exercise price or exchange rate or other price that is based
upon and/or varies with the trading prices of or quotations for the shares of
Common Stock at any time after the initial issuance of such debt or equity
securities, or (ii) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock (including, without limitation any “full ratchet” or “weighted
average” anti-dilution provisions). “Exempt Issuance” means the issuance of (a)
shares of Common Stock or options to employees, officers, directors or vendors
of the Company pursuant to any stock or option plan duly adopted for such
purpose, by the Board of Directors or a majority of the members of a committee
of directors established for such purpose, (b) securities upon the exercise or
exchange of or conversion of any Purchase Shares or Commitment Shares issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into shares of Common Stock issued and outstanding on the date of this
Agreement, provided that such securities have not been amended since the date of
this Agreement to increase the number of such securities or to decrease the
exercise price, exchange price or conversion price of such securities, and (c)
securities issued pursuant to acquisitions or strategic transactions approved by
the Board of Directors or a majority of the members of a committee of directors
established for such purpose, which acquisitions or strategic transactions can
have a Variable Rate Transaction component, provided that any such issuance
shall only be to a Person (or to the equity holders of a Person) which is,
itself or through its subsidiaries, an operating company or an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities. The parties hereto acknowledge and agree that none of
the provisions of this Section 5(i)(I) shall apply to any Change-in-Control, and
this Section 5(i)(I) shall automatically terminate upon a Change-in-Control. For
purposes of this Section 5(i)(I), a “Change-in-Control” means any one or more of
the following, in which the Person or Persons effecting the change-in-control
transaction is, itself or through its subsidiaries, an operating company or an
asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds and is not a Person or Persons whose primary business is investing in
securities: (1) the Company shall, directly or indirectly, in one or more
related transactions, (A) consolidate or merge with or into (whether or not the
Company is the surviving corporation) another Person, with the result that the
holders of the Company’s capital stock immediately prior to such consolidation
or merger together beneficially own less than 50% of the outstanding voting
power of the surviving or resulting corporation, or (B) sell, lease, license,
assign, transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, or (C) take action to
facilitate a purchase, tender or exchange offer by another Person that is
accepted by the holders of more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), or (D) consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination), or (2) any “person” or
“group” (as these terms are used for purposes of Sections 13(d) and 14(d) of the
Exchange Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of 50% or more of the
aggregate ordinary voting power represented by issued and outstanding Common
Stock.

 



18

 

 

6. TRANSFER AGENT INSTRUCTIONS.

 

(a) On the date of this Agreement, the Company shall issue irrevocable
instructions to the Transfer Agent substantially in the form attached hereto as
Exhibit E to issue the Initial Purchase Shares and the Initial Commitment Shares
in accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). The certificate(s) representing the Initial Purchase Shares and
the Commitment Shares, except as set forth below, shall bear the following
restrictive legend (the “Restrictive Legend”):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

(b) On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than one (1) Business Day following the
delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates representing the Initial Purchase Shares, the Initial
Commitment Shares and/or Additional Commitment Shares, as the case may be (which
certificates the Investor shall promptly deliver on or prior to the first to
occur of the events described in clauses (i) and (ii) of this sentence), as
directed by the Investor, issue and deliver (or cause to be issued and
delivered) to the Investor, as requested by the Investor, either: (A) a
certificate representing such Initial Purchase Shares, the Initial Commitment
Shares and/or Additional Commitment Shares, as the case may be, that is free
from all restrictive and other legends or (B) a number of shares of Common Stock
equal to the number of Initial Purchase Shares, the Initial Commitment Shares
and/or Additional Commitment Shares, as the case may be, represented by the
certificate(s) so delivered by the Investor as DWAC Shares. The Company shall
take all actions to carry out the intent and accomplish the purposes of the
immediately preceding sentence, including, without limitation, delivering all
such legal opinions, consents, certificates, resolutions and instructions to the
Transfer Agent, and any successor transfer agent of the Company, as may be
requested from time to time by the Investor or necessary or desirable to carry
out the intent and accomplish the purposes of the immediately preceding
sentence. On the Commencement Date, the Company shall issue to the Transfer
Agent, and any subsequent transfer agent, (i) irrevocable instructions in the
form substantially similar to those used by the Investor in substantially
similar transactions (the “Commencement Irrevocable Transfer Agent
Instructions”) and (ii) the notice of effectiveness of the Registration
Statement in the form attached as an exhibit to the Registration Rights
Agreement (the “Notice of Effectiveness of Registration Statement”), in each
case to issue the Initial Purchase Shares, the Initial Commitment Shares, the
Additional Commitment Shares and the Purchase Shares in accordance with the
terms of this Agreement and the Registration Rights Agreement. So long as the
Registration Statement remains effective, all Purchase Shares and Additional
Commitment Shares to be issued from and after Commencement to or for the benefit
of the Investor pursuant to this Agreement shall be issued only as DWAC Shares.
The Company represents and warrants to the Investor that, while this Agreement
is effective and so long as the Registration Statement remains effective, no
instruction other than the Commencement Irrevocable Transfer Agent Instructions
and the Notice of Effectiveness of Registration Statement referred to in this
Section 6(b) will be given by the Company to the Transfer Agent with respect to
the Initial Purchase Shares, the Initial Commitment Shares, the Additional
Commitment Shares or the Purchase Shares from and after Commencement, and the
Initial Purchase Shares, the Initial Commitment Shares, the Additional
Commitment Shares and the Purchase Shares covered by the Registration Statement
shall otherwise be freely transferable on the books and records of the Company.
The Company agrees that if the Company fails to fully comply with the provisions
of this Section 6(b) within five (5) Business Days of the Investor providing the
deliveries referred to above, the Company shall, at the Investor’s written
instruction, purchase such shares of Common Stock containing the Restrictive
Legend from the Investor at the greater of the (i) purchase price paid for such
shares of Common Stock (as applicable) and (ii) the Closing Sale Price of the
Common Stock on the date of the Investor’s written instruction.

 



19

 

 

7. CONDITIONS TO THE COMPANY'S RIGHT TO COMMENCES ALES OF SHARES OF COMMON
STOCK.

 

I. The right of the Company hereunder to sell the Initial Purchase Shares on the
date of this Agreement is subject to the satisfaction of each of the following
conditions:

 

(a)  The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company; and

 

(b)  The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof.

 

II. The right of the Company hereunder to commence sales of the Purchase Shares
(other than the Initial Purchase Shares) on the Commencement Date is subject to
the satisfaction of each of the following conditions:

 

(a)  The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b)  The Registration Statement covering the resale of the Commitment Shares and
the Purchase Shares (including, without limitation, all of the Initial Purchase
Shares and Initial Commitment Shares) shall have been declared effective under
the Securities Act by the SEC, and no stop order with respect to the
Registration Statement shall be pending or threatened by the SEC; and 

 

(c)  The representations and warranties of the Investor shall be true and
correct in all material respects as of the date hereof and as of the
Commencement Date as though made at that time.

 

8. CONDITIONS TO THE INVESTOR'S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

I. The obligation of the Investor to buy the Initial Purchase Shares under this
Agreement is subject to the satisfaction of each of the following conditions:

 

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b) The Common Stock shall be listed or quoted on the Principal Market, trading
in the Common Stock shall not have been within the last 365 days suspended by
the SEC or the Principal Market, and all Securities to be issued by the Company
to the Investor pursuant to this Agreement shall have been approved for listing
or quotation on the Principal Market in accordance with the applicable rules and
regulations of the Principal Market, subject only to official notice of
issuance;

 

(c) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date hereof (except for representations
and warranties that speak as of a specific date, which shall be true and correct
as of such date) and the Company shall have performed, satisfied and complied
with the covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by the Company at or prior
to the date hereof. The Investor shall have received a certificate, executed by
the CEO, President or CFO of the Company, dated as of the date hereof, to the
foregoing effect in the form attached hereto as Exhibit B;

 

(d) The Board of Directors of the Company shall have adopted resolutions in
substantially the form attached hereto as Exhibit C which shall be in full force
and effect without any amendment or supplement thereto as of the date hereof;

 



20

 

 

(e) The Irrevocable Transfer Agent Instructions shall have been delivered to and
acknowledged in writing by the Company and the Company's Transfer Agent (or any
successor transfer agent);

 

(f) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(g) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(h) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

II. The obligation of the Investor to buy Purchase Shares (other than the
Initial Purchase Shares) under this Agreement is subject to the satisfaction of
each of the following conditions on or prior to the Commencement Date and, once
such conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

 

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b) The Company, through the Transfer Agent, shall participate in the DTC Fast
Automated Securities Transfer (FAST) Program and the Common Stock shall be
transferrable electronically as DWAC Shares; and the Company shall have issued
or caused to be issued to the Investor (i) one or more certificates representing
the Initial Purchase Shares, the Initial Commitment Shares and Additional
Commitment Shares (as applicable) free from all restrictive and other legends or
(ii) a number of shares of Common Stock equal to the number of Initial Purchase
Shares, the Initial Commitment Shares and Additional Commitment Shares (as
applicable) as DWAC Shares, in each case in accordance with Section 6(b);

 



21

 

 

 

(c) The Common Stock shall be listed or quoted on the Principal Market, trading
in the Common Stock shall not have been within the last 365 days suspended by
the SEC or the Principal Market, and all Securities to be issued by the Company
to the Investor pursuant to this Agreement shall have been approved for listing
or quotation on the Principal Market in accordance with the applicable rules and
regulations of the Principal Market, subject only to official notice of
issuance;

 

(d) The Investor shall have received the opinions of the Company's legal counsel
dated as of the Commencement Date substantially in the form of Exhibit A
attached hereto;

 

(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date hereof and as of the Commencement
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement Date.
The Investor shall have received a certificate, executed by the CEO, President
or CFO of the Company, dated as of the Commencement Date, to the foregoing
effect in the form attached hereto as Exhibit B;

 

(f) The Board of Directors of the Company shall have adopted resolutions in
substantially the form attached hereto as Exhibit C which shall be in full force
and effect without any amendment or supplement thereto as of the Commencement
Date;

 

(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, (i) solely for the purpose of effecting
purchases of Purchase Shares hereunder, 108,000,000 shares of Common Stock, and
(ii) solely for the purpose of effecting the issuance of Additional Commitment
Shares hereunder, 5,062,500 shares of Common Stock;

 

(h) The Commencement Irrevocable Transfer Agent Instructions and the Notice of
Effectiveness of Registration Statement each shall have been delivered to and
acknowledged in writing by the Company and the Company's Transfer Agent (or any
successor transfer agent);

 

(i) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Nevada issued
by the Secretary of State of the State of Nevada as of a date within ten (10)
Business Days of the Commencement Date;

 

(j) The Company shall have delivered to the Investor a certified copy of the
Articles of Incorporation as certified by the Secretary of State of the State of
Nevada within ten (10) Business Days of the Commencement Date;

 

(k) The Company shall have delivered to the Investor a secretary's certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit D;

 

(l) The Registration Statement covering the resale of the Commitment Shares and
Purchase Shares (including, without limitation, all of the Initial Purchase
Shares) shall have been declared effective under the Securities Act by the SEC,
and no stop order with respect to the Registration Statement shall be pending or
threatened by the SEC. The Company shall have prepared and filed with the SEC,
not later than one (1) Business Day after the effective date of the Registration
Statement, a final and complete prospectus (the preliminary form of which shall
be included in the Registration Statement) and shall have delivered to the
Investor a true and complete copy thereof. Such prospectus shall be current and
available for the resale by the Investor of all of the Securities covered
thereby. The Current Report shall have been filed with the SEC, as required
pursuant to Section 5(a). All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the SEC at or prior to the Commencement Date pursuant to the
reporting requirements of the Exchange Act shall have been filed with the SEC
within the applicable time periods prescribed for such filings under the
Exchange Act;



22

 

 

(m) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;

 

(n) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(o) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents; and

 

(p) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

9. INDEMNIFICATION.

 

In consideration of the Investor's execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, employees and direct or indirect
investors and any of the foregoing Person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or

 



23

 

 

 

resulting from the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, other than, in the case of clause (c), with
respect to Indemnified Liabilities which result from the fraud, gross negligence
or willful misconduct of an Indemnitee or a material breach of the Investor’s
representations, warranties or covenants contained in this Agreement. The
indemnity in this Section 9 shall not apply to amounts paid in settlement of any
claim if such settlement is effected without the prior written consent of the
Company, which consent shall not be unreasonably withheld, conditioned or
delayed. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law. Payment under this indemnification shall be
made within thirty (30) days from the date Investor makes written request for
it. A certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by Investor shall be conclusive
evidence, absent manifest error, of the amount due from the Company to Investor.
If any action shall be brought against any Indemnitee in respect of which
indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.

 

10. EVENTS OF DEFAULT.

 

An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a) the effectiveness of a registration statement registering the resale of the
Securities lapses for any reason (including, without limitation, the issuance of
a stop order or similar order) or such registration statement (or the prospectus
forming a part thereof) is unavailable to the Investor for resale of any or all
of the Securities to be issued to the Investor under the Transaction Documents,
and such lapse or unavailability continues for a period of ten (10) consecutive
Business Days or for more than an aggregate of thirty (30) Business Days in any
365-day period, but excluding a lapse or unavailability where (i) the Company
terminates a registration statement after the Investor has confirmed in writing
that all of the Securities covered thereby have been resold or (ii) the Company
supersedes one registration statement with another registration statement,
including (without limitation) by terminating a prior registration statement
when it is effectively replaced with a new registration statement covering
Securities (provided in the case of this clause (ii) that all of the Securities
covered by the superseded (or terminated) registration statement that have not
theretofore been resold are included in the superseding (or new) registration
statement);

 

(b) the suspension of the Common Stock from trading on the Principal Market for
a period of three (3) consecutive Business Days, provided that the Company may
not direct the Investor to purchase any shares of Common Stock during any such
suspension;

 



24

 

 

(c) the delisting of the Common Stock from the OTCQB operated by the OTC Markets
Group, Inc., provided, however, that the Common Stock is not immediately
thereafter trading on The NASDAQ Capital Market, The NASDAQ Global Market, The
NASDAQ Global Select Market, the New York Stock Exchange, the NYSE MKT, the NYSE
Arca, the OTC Bulletin Board or the OTCQX operated by the OTC Markets Group,
Inc. (or nationally recognized successor to any of the foregoing);

 

(d) the failure for any reason by the Transfer Agent to issue (i) the Additional
Commitment Shares to the Investor within three (3) Business Days after the date
on which the Investor is entitled to receive such Additional Commitment Shares
pursuant to Section 5(e) hereof and (ii) Purchase Shares to the Investor within
three (3) Business Days after the applicable Purchase Date or Accelerated
Purchase Date (as applicable) on which the Investor is entitled to receive such
Purchase Shares;

 

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days after the Company receives notice of such breach;

 

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g) if the Company, pursuant to or within the meaning of any Bankruptcy Law, (i)
commences a voluntary case, (ii) consents to the entry of an order for relief
against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary; or

 

(i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, or so long as the Closing Sale Price is
below the Floor Price, the Company shall not deliver to the Investor any Regular
Purchase Notice or Accelerated Purchase Notice.

 

11. TERMINATION

 

This Agreement may be terminated only as follows:

 

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

 



25

 

 

(b) In the event that the Commencement shall not have occurred on or before
August 30, 2014, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(c) or Section 8(e), as applicable, could not then be satisfied.

 

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below). The Company Termination Notice shall
not be effective until one (1) Business Day after it has been received by the
Investor.

 

(d) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

(e) If, for any reason or for no reason, the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the Commencement and any termination of this Agreement. No
termination of this Agreement shall (i) affect the Company’s or the Investor’s
rights or obligations under (A) this Agreement with respect to pending Regular
Purchases and Accelerated Purchases and the Company and the Investor shall
complete their respective obligations with respect to any pending Regular
Purchases and Accelerated Purchases under this Agreement and (B) the
Registration Rights Agreement, which shall survive any such termination, or (ii)
be deemed to release the Company or the Investor from any liability for
intentional misrepresentation or willful breach of any of the Transaction
Documents.

 

12. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Nevada shall govern all issues concerning the relative rights of the Company and
its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of New York,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of New York or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of New York, County of New York,
for the adjudication of any dispute



26

 

 

 

hereunder or under the other Transaction Documents or in connection herewith or
therewith, or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e) Entire Agreement. The Transaction Documents supersede all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter thereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents.

 

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally; (ii)
upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be:

 



27

 

 

If to the Company:

Nuvilex, Inc.

12510 Prosperity Drive, Suite #310

Silver Springs, MD 20904

Telephone: (240) 696-6859

E-mail:

Attention:

 

With a copy to (which shall not constitute notice or service of process):

Loeb & Loeb LLP

345 Park Avenue

New York, New York 10154

Telephone: (212) 407-4159

Facsimile: (212) 504-3013

E-mail: mnussbaum@loeb.com

Attention: Mitchell S. Nussbaum, Esq.

 

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone: 312-822-9300

Facsimile: 312-822-9301

E-mail: jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention: Josh Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

Greenberg Traurig, LLP

The MetLife Building

200 Park Avenue

New York, NY 10166

Telephone: (212) 801-9200

Facsimile: (212) 801-6400

E-mail: marsicoa@gtlaw.com

Attention: Anthony J. Marsico, Esq.

 

If to the Transfer Agent:

Signature Stock Transfer, Inc.

2632 Coachlight Ct.

Plano, TX 75093

Telephone: (972) 612-4120

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 



28

 

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i) Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(w), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby.
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorneys' fees and out of
pocket expenses) arising in connection with any such claim.

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor's right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.



29

 

 

(n) Enforcement Costs. If: (i) this Agreement is placed by the Investor in the
hands of an attorney for enforcement or is enforced by the Investor through any
legal proceeding; (ii) an attorney is retained to represent the Investor in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors' rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys' fees incurred in connection therewith, in addition to all
other amounts due hereunder.

 

(o) Amendment and Waiver; Failure or Indulgence Not Waiver. No provision of this
Agreement may be amended or waived by the parties from and after the date that
is one (1) Business Day immediately preceding the filing of the Registration
Statement with the SEC. Subject to the immediately preceding sentence, (i) no
provision of this Agreement may be amended other than by a written instrument
signed by both parties hereto and (ii) no provision of this Agreement may be
waived other than in a written instrument signed by the party against whom
enforcement of such waiver is sought. No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

 

 

* * * * *

 



30

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

 

THE COMPANY:

 

NUVILEX, INC.

 

By: /s/ Kenneth L. Waggoner                    

Name: Kenneth L. Waggoner

Title: Chief Executive Officer and President

 

INVESTOR:

 

LINCOLN PARK CAPITAL FUND, LLC

 

BY: LINCOLN PARK CAPITAL, LLC

 

BY: ROCKLEDGE CAPITAL CORPORATION

 

By: /s/ Josh Scheinfeld                      

Name: Josh Scheinfeld

Title: President

 



31

 

 

EXHIBITS

 

Exhibit A Form of Company Counsel Opinions

Exhibit B Form of Officer’s Certificate

Exhibit C Form of Resolutions of Board of Directors of the Company

Exhibit D Form of Secretary’s Certificate

Exhibit E Form of Letter to Transfer Agent

 



32

 

 

EXHIBIT A

 

FORM OF COMPANY COUNSEL OPINIONS

 

Form of Nevada Opinion

 

Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement. Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:

 

1. The Company is a corporation existing and in good standing under the laws of
the State of Nevada.

 

2. The Company has the corporate power to execute and deliver, and perform its
obligations under, each Transaction Document to which it is a party. The Company
has the corporate power to conduct its business as, to the best of our
knowledge, it is now conducted, and to own and use the properties owned and used
by it.

 

3. The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of the Company. The execution and delivery of the
Transaction Documents by the Company, the performance of the obligations of the
Company thereunder and the consummation by it of the transactions contemplated
therein have been duly authorized and approved by the Company's Board of
Directors and no further consent, approval or authorization of the Company, its
Board of Directors or its stockholders is required.

 

4. The execution, delivery and performance by the Company of the Transaction
Documents, the consummation by the Company of the transactions contemplated
thereby including the offering, sale and issuance of the Commitment Shares and
the Purchase Shares in accordance with the terms and conditions of the Purchase
Agreement, and fulfillment and compliance with terms of the Transaction
Documents, does not and shall not: (i) conflict with, constitute a breach of or
default (or an event which, with the giving of notice or lapse of time or both,
constitutes or could constitute a breach or a default), under (a) the Articles
of Incorporation or the Bylaws of the Company, (b) any material agreement, note,
lease, mortgage, deed or other material instrument to which to our knowledge the
Company is a party or by which the Company or any of its assets are bound
(“Material Agreements”), (ii) result in any violation of any statute, law, rule
or regulation applicable to the Company, or (iii) to our knowledge, violate any
order, writ, injunction or decree applicable to the Company or any of its
subsidiaries.

 

5. The issuance of the Purchase Shares and the Commitment Shares pursuant to the
terms and conditions of the Transaction Documents has been duly authorized by
all necessary corporate action on the part of the Company. The Initial Purchase
Shares and the Initial Commitment Shares are validly issued, fully paid and
non-assessable, to our knowledge, free of all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights. 108,000,000 shares
of Common Stock have been properly reserved for issuance as Purchase Shares
under the Purchase Agreement. 5,062,500 shares of Common Stock have been
properly reserved for issuance as Additional Commitment Shares under the
Purchase Agreement. When issued in accordance with the Purchase Agreement, the
Additional Commitment Shares shall be validly issued, fully paid and
non-assessable, to our knowledge, free of all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights. When issued and
paid for in accordance with the Purchase Agreement, the Purchase Shares shall be
validly issued, fully paid and non-assessable, to our knowledge, free of all
taxes, liens, charges, restrictions, rights of first refusal and preemptive
rights. To our knowledge, the execution and delivery of the Registration Rights
Agreement do not, and the performance by the Company of its obligations
thereunder shall not, give rise to any rights of any other Person for the
registration under the Securities Act of any shares of Common Stock or other
securities of the Company which have not been waived.



33

 

 

6. As of the date hereof, the authorized capital stock of the Company consists
of __,___,___ shares of common stock, no par value per share, of which to our
knowledge __________ shares are issued and outstanding.

 

7. Other than that which has been obtained and completed prior to the date
hereof, no authorization, approval, consent, filing or other order of any
federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge, any third party is required to be
obtained by the Company to enter into and perform its obligations under the
Transaction Documents or for the Company to issue and sell the Commitment Shares
and the Purchase Shares as contemplated by the Transaction Documents.

 

8. Except as described in the Registration Statement and the Prospectus, none of
the Material Agreements grants to any person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.

 

9. We are not representing the Company in any pending litigation in which it is
a named defendant that challenges the validity or enforceability of, or seeks to
enjoin the performance of, the Transaction Documents.

 

Form of New York Opinion

 

Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement. Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:

 

1. The Transaction Documents to which the Company is a party have been duly
executed and delivered by the Company and are the valid and binding obligations
of the Company, enforceable against the Company in accordance with their terms
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting creditor’s rights and remedies.

 

2. The Registration Statement has been declared effective under the Act. To our
knowledge, no stop order suspending the effectiveness of the Registration
Statement has been issued and no proceedings for that purpose have been
instituted or are pending or threatened under the Act.

 

3. The Registration Statement, at the time it became effective, complied as to
form in all material respects with the requirements of the Act, including the
requirements of Form S-1(except as to the financial statements, supporting
schedules, footnotes, and other financial and statistical information included
therein, as to which such counsel need not express any opinion).

 



34

 

 

4. The Common Stock is registered pursuant to Section 12[(b)][(g)] of the
Exchange Act. To our knowledge, since one year preceding the date of the
Purchase Agreement, the Company has been in compliance with the reporting
requirements of the Exchange Act applicable to it. To our knowledge, since one
year preceding the date of the Purchase Agreement, the Company has not received
any written notice from any Person stating that the Company has not been in
compliance with any of the rules and regulations (including the requirements for
continued listing) of the Principal Market.

 

5. Assuming the accuracy of the representations and your compliance with the
covenants made by you in the Transaction Documents, the offering, sale and
issuance of the Commitment Shares and the Purchase Shares to you pursuant to the
Transaction Documents is exempt from registration under the Securities Act.

 

6. The Company is not an “investment company,” as that term is defined in the
Investment Company Act of 1940, as amended.

 

7. We are not representing the Company in any pending litigation in which it is
a named defendant that challenges the validity or enforceability of, or seeks to
enjoin the performance of, the Transaction Documents.

 

[THE FOLLOWING MAY BE MADE IN A SEPARATE NEGATIVE ASSURANCES LETTER]

 

As counsel to the Company, we reviewed the Registration Statement and the
Prospectus, and participated in discussions with your representatives and those
of the Company, at which the contents of the Registration Statement and the
Prospectus were discussed. Between the date of the Transaction Documents and the
time of the delivery of this letter, we participated in further discussions with
your representatives and those of the Company, and we reviewed certain
certificates of officers of the Company and public officials delivered to you
today.

 

The purpose of our engagement was not to establish or to confirm factual matters
set forth in the Registration Statement and the Prospectus, and we have not
undertaken any obligation to verify independently any of the factual matters set
forth in the Registration Statement and the Prospectus. Moreover, many of the
determinations required to be made in the preparation of the Registration
Statement and the Prospectus involve matters of a non-legal nature.

 

Subject to the foregoing, we confirm to you that, on the basis of the
information that we gained in the course of performing the services referred to
above, nothing came to our attention that caused us to believe that: (a) the
Registration Statement, as of its effective date, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (b) the
Prospectus, as of its date and as of the date and time of delivery of this
letter, contained or contains any untrue statement of a material fact or omitted
or omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that we do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained in the Registration Statement or the
Prospectus, and we do not express any belief as to the financial statements and
related notes, financial statement schedules or financial statistics or other
financial or accounting data and information contained in or omitted from the
Registration Statement or the Prospectus.

 



35

 

 

EXHIBIT B

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
[Section 8(I)(c)] [Section 8(II)(e)] of that certain Purchase Agreement dated as
of February 14, 2014, (“Purchase Agreement”), by and between NUVILEX, INC., a
Nevada corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

 

The undersigned, ___________, ______________ of the Company, hereby certifies as
follows:

 

1. I am the _____________ of the Company and make the statements contained in
this Certificate;

 

2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date when made and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, in which case such representations
and warranties are true and correct as of such date);

 

3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

 

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

 

______________________

Name:

Title:

 

The undersigned as Secretary of NUVILEX, INC., a Nevada corporation, hereby
certifies that ___________ is the duly elected, appointed, qualified and acting
________ of _________ and that the signature appearing above is his genuine
signature.

 

 

___________________________________

Secretary

 



36

 


EXHIBIT C

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

UNANIMOUS WRITTEN CONSENT OF

NUVILEX, INC.

 

In accordance with the corporate laws of the state of Nevada, the undersigned,
being all of the directors of NUVILEX, INC., a Nevada corporation (the
“Corporation”), do hereby consent to and adopt the following resolutions as the
action of the Board of Directors for and on behalf of the Corporation and hereby
direct that this Consent be filed with the minutes of the proceedings of the
Board of Directors:

 

WHEREAS, there has been presented to the Board of Directors of the Corporation a
draft of the Purchase Agreement (the “Purchase Agreement”) by and between the
Corporation and Lincoln Park Capital Fund, LLC (“Lincoln Park”), providing for
the purchase by Lincoln Park of up to Twenty-Seven Million Dollars ($27,000,000)
of the Corporation’s common stock, par value $0.0001 per share (the “Common
Stock”); and

 

WHEREAS, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board of Directors,
the Board of Directors has determined that it is advisable and in the best
interests of the Corporation to engage in the transactions contemplated by the
Purchase Agreement, including, but not limited to, the issuance of up to
10,125,000 shares of Common Stock to Lincoln Park as a commitment fee (the
“Commitment Shares”) and the sale of shares of Common Stock to Lincoln Park up
to the available amount under the Purchase Agreement (the "Purchase Shares").

 

Transaction Documents

 

NOW, THEREFORE, BE IT RESOLVED, that the transactions described in the Purchase
Agreement are hereby approved and ________________________________________ (the
“Authorized Officers”) are severally authorized to execute and deliver the
Purchase Agreement, and any other agreements or documents contemplated thereby
including, without limitation, a registration rights agreement (the
“Registration Rights Agreement”) providing for the registration of the shares of
the Company’s Common Stock issuable in respect of the Purchase Agreement on
behalf of the Corporation, with such amendments, changes, additions and
deletions as the Authorized Officers may deem to be appropriate and approve on
behalf of, the Corporation, such approval to be conclusively evidenced by the
signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the Registration Rights
Agreement by and among the Corporation and Lincoln Park are hereby approved and
the Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Corporation, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

FURTHER RESOLVED, that the terms and provisions of the forms of Irrevocable
Transfer Agent Instructions (collectively, the “Initial Instructions”) are
hereby approved and the Authorized Officers are authorized to execute and
deliver the Initial Instructions on behalf of the Company in accordance with the
Purchase Agreement, with such amendments, changes, additions and deletions as
the Authorized Officers may deem appropriate and approve on behalf of, the
Corporation, such approval to be conclusively evidenced by the signature of an
Authorized Officer thereon; and

 



37

 

 

FURTHER RESOLVED, that the terms and provisions of the forms of Commencement
Irrevocable Transfer Agent Instructions and Notice of Effectiveness of
Registration Statement (collectively, the “Instructions”) are hereby approved
and the Authorized Officers are authorized to execute and deliver the
Instructions on behalf of the Company in accordance with the Purchase Agreement,
with such amendments, changes, additions and deletions as the Authorized
Officers may deem appropriate and approve on behalf of, the Corporation, such
approval to be conclusively evidenced by the signature of an Authorized Officer
thereon; and

 

Execution of Purchase Agreement

 

FURTHER RESOLVED, that the Corporation be and it hereby is authorized to execute
the Purchase Agreement providing for the purchase of up to Twenty-Seven Million
($27,000,000) of the Corporation’s common stock; and

 

Issuance of Common Stock

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 8,000,000 shares of Common Stock as Initial Purchase
Shares and that upon issuance of the Initial Purchase Shares pursuant to the
Purchase Agreement the Initial Purchase Shares shall be duly authorized, validly
issued, fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue to Lincoln
Park Capital Fund, LLC, 5,062,500 shares of Common Stock as Initial Commitment
Shares and that upon issuance of the Initial Commitment Shares pursuant to the
Purchase Agreement the Initial Commitment Shares shall be duly authorized,
validly issued, fully paid and nonassessable with no personal liability
attaching to the ownership thereof; and

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue 5,062,500
shares of Common Stock as Additional Commitment Shares under the Purchase
Agreement in accordance with the terms of the Purchase Agreement and that, upon
issuance of the Additional Commitment Shares pursuant to the Purchase Agreement,
the Additional Commitment Shares will be duly authorized, validly issued, fully
paid and nonassessable with no personal liability attaching to the ownership
thereof; and

 

FURTHER RESOLVED, that the Corporation shall reserve 5,062,500 shares of Common
Stock for issuance as Additional Commitment Shares under the Purchase Agreement;
and

 

FURTHER RESOLVED, that the Corporation is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

FURTHER RESOLVED, that the Corporation shall initially reserve 108,000,000
shares of Common Stock for issuance as Purchase Shares under the Purchase
Agreement.



38

 

 

 

Approval of Actions

 

FURTHER RESOLVED, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Corporation and to take all such steps as deemed necessary or appropriate,
with the advice and assistance of counsel, to cause the Corporation to
consummate the agreements referred to herein and to perform its obligations
under such agreements; and

 

FURTHER RESOLVED, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the
Corporation, to take or cause to be taken all such further actions and to
execute and deliver or cause to be executed and delivered all such further
agreements, amendments, documents, certificates, reports, schedules,
applications, notices, letters and undertakings and to incur and pay all such
fees and expenses as in their judgment shall be necessary, proper or desirable
to carry into effect the purpose and intent of any and all of the foregoing
resolutions, and that all actions heretofore taken by any officer or director of
the Corporation in connection with the transactions contemplated by the
agreements described herein are hereby approved, ratified and confirmed in all
respects.

 

IN WITNESS WHEREOF, the Board of Directors has executed and delivered this
Consent effective as of __________, 2014.

 

______________________

______________________

______________________

 

 

being all of the directors of NUVILEX, INC.

 



39

 

 

EXHIBIT D

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(II)(k) of that certain Purchase Agreement dated as of February 14,
2014 (“Purchase Agreement”), by and between NUVILEX, INC., a Nevada corporation
(the “Company”) and LINCOLN PARK CAPITAL FUND, LLC (the “Investor”), pursuant to
which the Company may sell to the Investor up to Twenty-Seven Million Dollars
($27,000,000) of the Company's Common Stock, par value $0.0001 per share (the
"Common Stock"). Terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ____________, Secretary of the Company, hereby certifies as
follows:

 

1. I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

 

2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s bylaws (“Bylaws”) and Restated Articles of Incorporation
(“Charter”), in each case, as amended through the date hereof, and no action has
been taken by the Company, its directors, officers or stockholders, in
contemplation of the filing of any further amendment relating to or affecting
the Bylaws or Charter.

 

3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company on
_____________, at which a quorum was present and acting throughout. Such
resolutions have not been amended, modified or rescinded and remain in full
force and effect and such resolutions are the only resolutions adopted by the
Company’s Board of Directors, or any committee thereof, or the stockholders of
the Company relating to or affecting (i) the entering into and performance of
the Purchase Agreement, or the issuance, offering and sale of the Purchase
Shares and the Commitment Shares and (ii) and the performance of the Company of
its obligation under the Transaction Documents as contemplated therein.

 

4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

_________________________

Secretary

 

The undersigned as ___________ of NUVILEX, INC., a Nevada corporation, hereby
certifies that ____________ is the duly elected, appointed, qualified and acting
Secretary of _________, and that the signature appearing above is his genuine
signature.

 

___________________________________

 



40

 

 

EXHIBIT E

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL PURCHASE
SHARES AND INITIAL COMMITMENT SHARES AT SIGNING OF THE PURCHASE AGREEMENT

 

[COMPANY LETTERHEAD]

 

[DATE]

 

[TRANSFER AGENT]

 

Re: Issuance of Common Stock to Lincoln Park Capital Fund, LLC

 

Dear ________,

 

On behalf of NUVILEX, INC., (the “Company”), you are hereby instructed to issue
as soon as possible a share certificate representing an aggregate of 13,062,500
shares of our common stock in the name of Lincoln Park Capital Fund, LLC. The
share certificate should be dated February 14, 2014. I have included a true and
correct copy of a unanimous written consent executed by all of the members of
the Board of Directors of the Company adopting resolutions approving the
issuance of these shares. The share certificate should bear the following
restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

The share certificate should be sent as soon as possible via overnight mail to
the following address:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope

 

Thank you very much for your help. Please call me at ______________ if you have
any questions or need anything further.

 

NUVILEX, INC.

 

BY:_____________________________

[name]

[title]

 



41

 

